Whereas, Jon K. Lowe has previously applied for reinstatement of his license to practice law in the State of Kansas; and
Whereas, on the 3rd day of June, 1980, it was ordered by the Court that his license to practice law in the State of Kansas be reinstated subject to his taking and successfully passing the July, 1980, bar examination [228 Kan. 5]; and
Whereas, the Kansas Board for Admission of Attorneys has certified to the Clerk of the Appellate Courts that Jon K. Lowe took and successfully passed the July, 1980, bar examination.
Now, Therefore, It Is ordered that the license to practice law in the State of Kansas of Jon K. Lowe be and it is hereby reinstated effective as of the 12th day of September, 1980. This order shall be published in the official Kansas Reports and a certified copy hereof shall be mailed to Jon K. Lowe, the Clerk of the United States District Court for the District of Kansas, and the Clerk of the District Court of the Seventh Judicial District of Kansas.
Dated at Topeka, Kansas, this 12th day of September, 1980.
By Order of the Court.